DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 May 2022 has been entered.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 17 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teper et al. (US 8,251,188).
In Re claims 1 and 10, Teper et al. disclose a disc brake (16) guide assembly, comprising: a guide pin (30) having a monolithic body that includes a mounting portion (see 106, 108) and a guiding portion (see adjacent 108); and a retaining bore (40) of a brake carrier (14), wherein the retaining bore receives the guide pin and retains the mounting portion (see retention clip 110), wherein the guiding portion protrudes from an inboard-side of the brake carrier (see 30, 116 in fig. 2) and is configured to slidably support a brake caliper (22; see figs. 2 and 6), wherein the retaining bore is a through-hole (see 40) and the retaining bore is configured to slidably receive the guide pin from the inboard-side and outboard-side of the brake carrier (see figs. 1 and 2).
In Re claim 6, see figs. 1, 6, and 7.
In Re claims 7 and 17, the monolithic guide pin has a substantially constant cross-sectional profile along it’s length (see figs. 1, 6, and 7).
In Re claim 8, see retaining bore (40).
In Re claim 9, the mounting bore (40) and guide pin (30) mounting portion (see 108) have corresponding cross-sectional profiles.
In Re claim 11, Teper et al. disclose a disc brake (16) guide assembly and method of mounting, comprising: providing a guide pin (30) having a monolithic body that includes a mounting portion (see 106, 108) and a guiding portion (see adjacent 108); providing a retaining bore (40) in a brake carrier (14); disposing the guide pin into the retaining bore to retain the mounting portion (see retention clip 110), wherein the guiding portion protrudes from an inboard-side or outboard-side of the brake carrier (see 30, 116 in figs. 2, 5, and 6) and is configured to slidably support a brake caliper (22; see figs. 2 and 6).

Allowable Subject Matter
Claims 3, 5, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 is hereby allowed.

Response to Arguments
Applicant’s arguments with respect to the rejections by Imponente et al. (‘555) have been considered but are moot because of the new grounds of rejection in view of Teper et al. (‘188).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657